April 21, 1914. The opinion of the Court was delivered by
The facts herein are stated in the decree of his Honor, the Circuit Judge.
In his findings of fact, he says: "After considering all the testimony, I am satisfied that Mr. Shealy received the check, not in payment of the money, but received it for the purpose of collecting the check for the petitioners, and, if collected, to apply it to the purchase price of the land. I am therefore satisfied from the testimony that the bank was in bad condition at the time, and that Mr. Shealy made reasonable efforts to collect the check and failed." The appellants have failed to satisfy this Court, by the preponderance of evidence, that these findings were erroneous.
Having reached this conclusion, the petition should be dismissed, for the reason that, even if the decree was erroneous in any other respect, it has not been made to appear that the error was prejudicial to the rights of the appellants.
Judgment affirmed.
WATTS, J., concurs in the opinion of the Chief Justice. *Page 340